Case 1:20-cv-00876-JPH-MPB Document 25 Filed 06/10/20 Page 1 of 6 PageID #: 206
                                                                            174




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JASON EVERETT ROSS,                                    )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:20-cv-00876-JPH-MPB
                                                        )
 ROBERT CARTER, JR., et al.                             )
                                                        )
                               Defendants.              )

    ORDER SCREENING COMPLAINT, DIRECTING SERVICE OF PROCESS, AND
                    RESOLVING PENDING MOTIONS

                                                    I.
                                            Screening Standard

        The plaintiff is a prisoner currently incarcerated at the Louisville Metro Department of

 Corrections in Louisville, Kentucky. Because the plaintiff is a prisoner, his complaint is subject to

 the screening requirements of 28 U.S.C. § 1915A(b). This statute directs that the Court shall

 dismiss a complaint or any claim within a complaint which "(1) is frivolous, malicious, or fails to

 state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant who

 is immune from such relief." Id. To satisfy the notice-pleading standard of Rule 8 of the Federal

 Rules of Civil Procedure, a complaint must provide a "short and plain statement of the claim

 showing that the pleader is entitled to relief," which is sufficient to provide the defendant with

 "fair notice" of the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)

 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2));

 see also Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes

 pro se pleadings liberally and holds pro se pleadings to less stringent standards than formal

 pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).



                                                    1
Case 1:20-cv-00876-JPH-MPB Document 25 Filed 06/10/20 Page 2 of 6 PageID #: 207
                                                                            175




                                              II.
                                  The Third Amended Complaint

        Since filing this action, the plaintiff has amended his complaint three times. Because an

 amended complaint completely replaces previous complaints, the Court screens the most recently

 filed third amended complaint. Dkt. 17.

        The third amended complaint names five defendants: Robert Carter, Jr., Hamilton County

 Sheriff's Office, Fishers Police Department, the Attorney General of Indiana, and the Hamilton

 County Prosecutor's Office. The plaintiff alleges that he was required to register as a sex offender

 in Indiana for ten years beginning on September 15, 2009. Defendant Carter and the Indiana

 Department of Correction (IDOC) renewed the plaintiff's status as a lifetime sex offender in 2018.

 He learned of the change in his status from a Marion County Sheriff Deputy.

        The plaintiff contends that the change in his status from a 10-year registrant to a lifetime

 registrant violated his equal protection and due process rights, his right to interstate travel, and the

 ex post facto clause of the Constitution. In support of his claims, the plaintiff cites Hope v. Comm'r

 of Indiana Dep't of Correction, 2017 WL 1301569 (S.D. Ind. Apr. 6, 2017). He believes that his

 ten-year registration requirement should have ended on January 19, 2020, but that it was illegally

 extended because he travelled outside the state. The Marion County Sheriff's Department advised

 him that the change in his status was likely an administrative error, but his attempts to correct the

 error have been unsuccessful.

        The plaintiff was arrested in Fishers, Indiana, for failure to register on February 10, 2020.

 The plaintiff is on probation in Louisville, Kentucky. His arrest in Indiana triggered a probation

 violation in Kentucky where he is now in custody. His family has emailed deputy attorney general

 Derek Atwood to try to correct the mistake that has resulted in the plaintiff being classified as a

 lifetime sex offender, but the emails have been ignored.

                                                    2
Case 1:20-cv-00876-JPH-MPB Document 25 Filed 06/10/20 Page 3 of 6 PageID #: 208
                                                                            176




         The plaintiff seeks an expedited preliminary injunction preventing the defendants from

 renewing his sex offender registration, declaratory relief, waiver of bond, an order that he be

 removed from Indiana's sex and violent offender registry, dismissal of his failure to register charge,

 an apology, and injunctive relief including a procedure to promptly address such errors when they

 occur in the future.

                                                  III.
                                         Discussion of Claims

         Applying the screening standard to the factual allegations in the complaint certain, claims

 are dismissed while other claims shall proceed as submitted.

         First, municipal police departments in Indiana "are not suable entities" under Section 1983.

 See Sow v. Fortville Police Dept., 636 F.3d 293, 300 (7th Cir. 2011). Therefore, all claims against

 Fishers Police Department are dismissed as legally insufficient.

         Similarly, the Hamilton County Prosecutor's Office, as either a location or a group of

 individuals, is not a "person" subject to suit under Section 1983. A defendant can only be liable

 for the actions or omissions in which he personally participated. Colbert v. City of Chicago, 851

 F.3d 649, 657 (7th Cir. 2017); Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir. 2001).

 "Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

 Government-official defendant, through the official's own individual actions, has violated the

 Constitution." Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Locke v. Haessig, 788 F.3d 662, 669

 (7th Cir. 2015). Thus, all claims against the Hamilton County Prosecutor's Office are dismissed

 as legally insufficient.

         Finally, the Hamilton County Sheriff's Office is dismissed as a defendant because the only

 claims against it relate to the plaintiff's current charge of failure to register as a sex offender. The

 plaintiff seeks dismissal of the charge and his release from custody. The Supreme Court has held

                                                    3
Case 1:20-cv-00876-JPH-MPB Document 25 Filed 06/10/20 Page 4 of 6 PageID #: 209
                                                                            177




 that a habeas corpus petition, rather than a § 1983 action, is the sole avenue for federal relief "when

 a state prisoner is challenging the very fact or duration of his physical imprisonment, and the relief

 he seeks is a determination that he is entitled to immediate release or a speedier release from

 imprisonment[.]" Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

        Criminal defendants incarcerated awaiting trial by a state court may seek a writ of habeas

 corpus from federal courts in limited circumstances. 28 U.S.C. § 2241(c)(3); Walker v. O'Brien,

 216 F.3d 626, 633 (7th Cir. 2000); see also Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015)

 ("The appropriate vehicle for a state pre-trial detainee to challenge his detention is § 2241.").

 In general, however, federal courts must abstain from interfering in state court criminal

 proceedings if the state court provides an adequate opportunity to raise the federal claims and "no

 exceptional circumstances exist that would make abstention inappropriate." Stroman Realty, Inc.

 v. Martinez, 505 F.3d 658, 662 (7th Cir. 2007) (citing Younger v. Harris, 401 U.S. 37, 43 (1971)).

 Relief for state pretrial detainees through a federal petition for a writ of habeas corpus is generally

 limited to speedy trial and double jeopardy claims, and only after the petitioner has exhausted

 state-court remedies. Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 489-92 (1973);

 Younger, 401 U.S. at 49; Stroman Realty, Inc., 505 F.3d at 662.

        Therefore, the plaintiff's requests for relief related to the dismissal of his current charge or

 charges, or his immediate release from custody, are dismissed.

        Finally, because official capacity claims against defendant Carter and the Indiana Attorney

 General are both claims against the state, it would be duplicative to proceed against both.

 Therefore, all claims against the Attorney General of Indiana are dismissed.

        The plaintiff's claims for injunctive relief pursuant to the Ex Post Facto Clause and the

 Equal Protection and Due Process Clauses of the Fourteenth Amendment shall proceed against



                                                   4
Case 1:20-cv-00876-JPH-MPB Document 25 Filed 06/10/20 Page 5 of 6 PageID #: 210
                                                                            178




 Robert Carter, Jr., in his official capacity as Commissioner of the Indiana Department of

 Correction.

        This summary of remaining claims includes all the viable claims identified by the Court.

 All other claims have been dismissed. If the plaintiff believes that additional claims were alleged

 in the complaint, but not identified by the Court, he shall have through July 10, 2020, in which

 to identify those claims.

        To the extent the plaintiff wishes to seek preliminary injunctive relief, he must file a

 separate motion. See Local Rule 7-1(a) (motions must be filed separately).

                                              IV.
                                Conclusion and Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

 Robert Carter, Jr. in the manner specified by Fed. R. Civ. P. 4(d). Because all claims against them

 have been dismissed, the clerk is directed to terminate all other defendants from the docket.

        Process to defendant Carter shall consist of the third amended complaint, dkt. [17],

 applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and

 Waiver of Service of Summons), and this Order. The clerk is directed to serve defendant Carter

 electronically because he is an employee of the Indiana Department of Correction.

        The plaintiff's motions for status, dkt. [19] & [21], are granted to the extent this Order

 screens his complaint and initiates service against the remaining defendant.

        Because the plaintiff's motion to add defendants, dkt. [10], and motion for extension of

 time and to remove habeas claims, dkt. [16], predate the third amended complaint, these motions

 are denied as moot.

        The plaintiff's motion for extension of time seeks a 45-day extension to "reconcile" his

 probation violation in Kentucky and return to Indiana. This motion, dkt. [23], is denied as

                                                 5
Case 1:20-cv-00876-JPH-MPB Document 25 Filed 06/10/20 Page 6 of 6 PageID #: 211
                                                                            179




 unnecessary. The Court will initiate service on the defendant. Once the defendant has answered

 the third amended complaint or otherwise responded, the Court will issue a scheduling order to

 facilitate resolution of this action.

         Finally, the plaintiff's motion for forms requests form motions and guidance on how to file

 a suit for damages. The Court cannot provide legal advice. However, the motion, dkt. [11], is

 granted to the extent that the clerk is directed to include with the plaintiff's copy of this Order

 a blank pro se motion form, a guide to filing prisoner complaints in federal court, and a prisoner

 civil rights complaint form.

 SO ORDERED.

 Date: 6/10/2020




 Distribution:

 JASON EVERETT ROSS
 00605889
 LMDC
 400 S. Sixth Street
 Louisville, KY 40202

 Electronic service to Robert Carter, Jr. (At Indiana Department of Correction Central Office)




                                                  6
